Citation Nr: 1418771	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as foot fungus.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1987 to March 1989, with subsequent service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides in Detroit, Michigan.

In October 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's current skin disorder was manifested many years after discharge from active duty and is unrelated to service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 U.S.C.A. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a December 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in November 2013.  The examiner reviewed the relevant medical evidence, interviewed the Veteran, and provided a supporting explanation for the conclusion provided.  Overall, the examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends his skin disorder is related to his active duty service.  

Service treatment records show no diagnosis of, complaints of, or treatment for a skin disorder.  There is, however, evidence of treatment for a left foot puncture wound injury, left foot pain, and an old hypertrophic healed ulcer. 

VA treatment records show no diagnosis of, complaints of, or treatment for a skin disorder.  A June 2008 VA skin examination revealed scar tissue on the Veteran's abdomen and deltoid areas, and an examination of his foot revealed no abnormal findings.  Overall, there was no diagnosis of a skin disorder.  

The Veteran asserts he has had foot fungus or athletes feet since training in service and has received treatment during service.  See July 2009 and August 2013 statements.  Pursuant to the Board's remand, he was afforded a VA skin examination in November 2013 and received a diagnosis of very mild tinea pedis.  After reviewing the Veteran's claims file and conducting a physical examination, the examiner concluded the current skin disorder was not related to the Veteran's active duty service.  The examiner reasoned there was no evidence of the current skin condition in service or for several years after service.

The Board finds the evidence of record does not support a finding of service connection for a skin disorder.  Although there is evidence of a current disability, there is no evidence of an in-service event, disease or injury.  The service treatment records pertaining to the Veteran's foot were for a puncture wound that was later reported as resolved.  Furthermore, medical evidence since his separation from service does not demonstrate any findings of a skin disorder.  

The Board finds the November 2013 VA examination opinion to be highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  As for the Veteran's lay statements, while is his competent to report his observable symptoms, he has not submitted any additional evidence to support his contentions of an in-service incurrence of a skin disorder.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

Thus, after considering all of the relevant lay and medical evidence, the Board finds that the weight of the evidence shows the Veteran's skin disorder is not the result of his active duty service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for a skin disorder, claimed as foot fungus is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


